Exhibit Addendum Agreement of Research and Development Contract Party A: Sanming Huajian Bioengineering Co., Ltd. Party B: Fudan University As Party A has not attained the capacity for industrialized production for the project, though Party B has finished the majority of research and development work as stipulated in the Research and Deveopment Contract dated July 24, 2008 (the “Original Contract”), the Parties have, following amicable consultation, entered into this Addendum Agreement of the Contract on the development of technologies for production of water-soluble coenzyme Q10, lipidosome and nano-microcapsules, in accordance with the Contract Law of the People’s Republic of China. The Parties agree as follows: I. Project Description: Contents, Form and Requirements This project involves the manufacturing of water-soluble coenzyme Q10, lipidosome and nano-microcapsules by using coenzyme Q10, in order to improve the absorption of the products by human body. II. Party A’s Rights and Obligations (1) Party A shall provide Party B 2.2 million yuan as the R&D fee. (2) The ownership to the patent right (including other related patents being applied) of the project shall be vested in both Parties. (3) Both Parties shall have access to the said patent right, regardless of time or space factors. Without the prior approval of Party A, Party B shall not transfer the said patent to any third party. (4) Party A shall accomplish the industrialized production for the project within 3 years. Else Party A shall be entitled with full payment of the R&D fee as per this Addendum Agreement. III. Party B’s Rights and Obligations (1) Party B shall provide Party A with the following technical data within three (3) months following the receipt of the R&D fee: 1) documents related to the development of water-soluble coenzyme Q10, lipidosome and nano-microcapsules by using coenzyme Q10, including work plan, plain layout of the factory, device purchase list, personnel training and trial production plans, and the plan for a two-week internship of inspection personnel in the Environmental Science and Engineering Task Force; 2) list of equipment for water-soluble coenzyme Q10, lipidosome and nano-microcapsules by using coenzyme Q10; and 3) the work flow chart. (2) During the performance hereof, Party B shall provide Party A with the following technical guidance and services: Technical support: Party B shall conclude the development of techniques for extracting water-soluble coenzyme Q10, lipidosome and nano-microcapsules; Frequency of technical support: Party B shall send special personnel to provide guidance on site within three business days, as necessary. Duration of technical support: commencing on the date the project is implemented, and lasting till the final products are verified qualified. Party A’s manufacturing process will be greener and conforming to environmental protection standards. (3) Party B shall ensure the practicability, reliability and stability of the technique that it develops, and that Party A can achieve the pre-set production capacity target with the equipment that it purchases itself. (4) Party B shall help Party A with the sales of water-soluble coenzyme Q10, lipidosome and nano-microcapsules, at prices of the same-breed products available in the domestic market. IV. Technical indicators and parameters 1. The content of water-soluble coenzyme Q10 shall be over 10%, with good solubility and stable quality. 2. The content of lipidosome shall be over 10%, with good solubility and stable quality. 3. The content of nano-microcapsules shall be over 10%, with good solubility and stable quality. 4. The technique shall be green and clean enough to meet environmental protection requirements. V. R&D Plan Party B is eligible to delay the application for the patent during the preparation for the industrialized production but shall proactively engage in the research on improvement of manufacturing process and recovery of the extraction during such period. In addition, Party B shall apply for the patent right after Party A attains the capacity for the industrialized production. VI. Settlement of R&D Budget, Remuneration and Other Payments 1.
